IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ANTHONY MIMS,                        NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-3962

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed November 3, 2015.

An appeal from an order of the Circuit Court for Leon County.
Frank E. Sheffield, Judge.

Anthony Mims, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

RAY, OSTERHAUS, AND WINOKUR, JJ., CONCUR